Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Action is in response to Application 16/470,775 filed on 06/18/2019.
2.	Claim 7 is cancelled.
3.	Claims 1-6 and 8 are amended.
4.	Claims 1-6 and 8 are pending.

Oath or Declaration
5.	Applicant(s) oath or declaration filed on 06/18/2019 are approved by the office.

Drawings
6.	The drawings and specifications filed on 09/27/2019 are approved by the office.

Information Disclosure Statement
7.	IDS(s) filed on 06/18/2019, 06/18/2019 and 09/27/2019 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddad et al., (USPUB 2013/0091279 A1 from applicant’s IDS filed 06/18/2019) hereinafter Haddad.

9.	Regarding claim 1, Haddad disclosed a method for configuring a system comprising at least one device, said method comprising the following acts performed by a configuring device: 
authorizing a user to access (E1) said system, called a visited system (see Fig.2, Fig.5, Fig.6 and paragraphs [0010], [0030-0031], [0064] and [0067-0068]); 
acquiring, for said user, information data representative of a nominal configuration in a reference system, said nominal configuration comprising information relating to a configured service and to at least one configuration rule of a device contributing to the provision of said service (see Fig.2, Fig.5, Fig.6 and paragraphs [0009-0010], [0028-0030] and [0064-0068] shows ISP configuring services for user using configuration definitions); and 
configuring the service in the visited system and at least one device of the visited system as a function of the nominal configuration acquired (see paragraph [0010], [0028-0030], [0064], [0066] and [0068]).

Claim 6 recites a configuration device that further includes limitations that are substantially similar to claim 1. Haddad disclosed a configuration device (see Fig.1). As such, is rejected under the same rationale as above.
Claim 8 recites a non-transitory computer-readable medium that further includes limitations that are substantially similar to claim 1. Haddad disclosed a non-transitory computer-readable medium (see Fig.1). As such, is rejected under the same rationale as above.

10.	Regarding claims 4, Haddad disclosed the configuration method as claimed in claim 1, comprising acquiring a configuration to be applied for a service offered in the visited system and absent from the nominal configuration acquired  (see paragraph [0010], [0028-0030], [0064], [0066] and [0068]).

11.	Regarding claim 5, Haddad disclosed the configuration method as claimed in claim 1, wherein the configuring the service in the visited system and said at least one device of the visited system is determined also as a function of a security rule defined in the visited system (see paragraph [0060], [0064], [0066] and [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Haddad et al., (USPUB 2013/0091279 A1 from applicant’s IDS filed 06/18/2019) hereinafter Haddad, further in view of Perry et al., (USPUB 2005/0198247 A1) hereinafter Perry.

13.	Regarding claim 2, Haddad disclosed the configuration method as claimed in claim 1,
Haddad does not expressly disclose further comprising acquiring an inventory of the visited system, said inventory comprising, for a service offered in the visited system, a service configuration template and, for a device contributing to the provision of a service, a device configuration template.
However, in analogous art Perry disclosed further comprising acquiring an inventory of the visited system, said inventory comprising, for a service offered in the visited system, a service configuration template and, for a device contributing to the provision of a service, a device configuration template (see paragraphs [0478-0479] and [0494] shows using templates for provisioning services and devices needed to provide the services). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the technique of provisioning resources using templates by Perry into the network resource provisioning system of Haddad in order for using well known provisioning techniques to provision resources from a distributed system.

14.	Regarding claims 3, Haddad and Perry disclosed the configuration method as claimed in claim 2, further comprising complementing said inventory of the visited system by configuring a given service (Perry, see paragraphs [0478-0479] and [0494]).
The same motivation to combine in claim 2 applies to claim 3.


Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
the system allows for example a "Reset" function, which means that preferably an Image of the state of the OS (including all loaded software) is saved immediately after a successful boot on the disk or other non-volatile memory and is preferably automatically updated when new drivers and/or software that change the state Roth ‘667)
A centralized policy management may allow for one set of credentials to various applications and services offered by a computing resource service provider or other third-party servers. An entity responsible for the administration of a directory made available through a managed directory service may specify one or more policies for users and/or groups of users that utilize the directory. For example, the managed directory service may include a policy management subsystem that manages a set of policies for users and/or groups of users that controls a level of access to applications and services. Administrators can assign one or more policies to a user or a group of users and users can select one or more policies provided to the user by the administrator when attempting to access an application or service (Mehta et al. ‘184).
Systems and methods for authorizing execution of actionable data by receiving a request to enable third-party use of the actionable data, the request authorized by an account with a first set of permissions, and recording the first set of permissions in association with the actionable data, receiving a request to execute the actionable data, the request authorized by an account with a second set of permissions, determining that a unified set of permissions inclusive of the first set of permissions and the second set of permissions is sufficient to authorize execution of the actionable data, and authorizing execution of the actionable data responsive to the determination. Presented as an example of actionable data is a deployment template for provisioning resources in a cloud computing environment. The disclosed systems and methods are equally applicable to other forms and contexts of actionable data (Simon et al. ‘356).

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davoud Zand whose telephone number is (571) 272-2697. The examiner can normally be reached Monday through Thursday from 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        04/03/2021